Case 1:18-ml-00446-RMM Document 3 Filed 02/06/19 Page 1 of 2

AO 93 (Rev 11/13) Search and Seizure Warrant

UNITED STATES DISTRICT COURT
for the

District of Columbia

In the Matter of the Search of

Case: 1:18-mi~
(Briefly describe the property to be searched mi-00446

Assigned To : Magistrate Jud

or identify the person by name and address) Assign. Date - 6/22/2018 ge Meriweather, Robin M.
Information Associated with the Facebook Account Description: Search and Seizure Warrant
100006156197762 that is stored at premises controlled
by Facebook, Inc. )
SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Northern District of California
(identify the person or describe the property to be searched and give its location):

 

See Attachment A, hereby incorporated by reference.

{ find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B, hereby incorporated by reference.

YOU ARE COMMANDED to execute this warrant on or before UL 05 ame (not to exceed 14 days)
© in the daytime 6:00 a.m. to 10:00 p.m. Mat any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to _ Robin M. Meriweather, United States Magistrate Judge
(United States Magistrate Judge)

 

© Pursuant to 18 U.S.C. § 3103a(b), { find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

O for_ days (not to except RD) 2 Pp 2018: the facts justifying, the later specific date of

Date and time issued: 2 4 WM . Iie FA MAlvieé

Judge ‘dsignature

City and state: Washington, D.C. Robin M. Meriweather, United States Magistrate Judge

 

” Printed name and title
Case 1:18-ml-00446-RMM Document 3 Filed 02/06/19 Page 2 of 2

AO 93 {Rev 12/09) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed:
1°18-ml-00446 06/22/2018 0:00 am

 

 

Copy of warrant and inventory left with:
Facebook Law Enforcement Portal

 

Inventory made in the presence of :
Supervisory Special Agent, Robert C. Basariez

 

Inventory of the property taken and name of any person(s) seized:

The FBI executed a search warrant on Facebook, Inc. via the Facebook Law Enforcement Portal on June 22, 2018.
In response, on August 1, 2018 Facebook, Inc. provided production returns containing information associated with
Facebook Account ID 100006156197762 that is stored at the premises owned, maintained, controlled, or operated by

Facebook, Inc., 1601 Willow Road, Menlo Park, California.

FILED
FEB ~ 6 2019

 

Certification

 

 

Clerk, US District and
Bankruptcy Courts

I declare under penalty of perjury that this inventory is correct and was returned along with the original

warrant to the designated judge.

Date: 10/05/2018 _

 

ut (QUA officer's signature

_ = __ Special Agent, Addie Gilestra

Printed name and title

 

 
